Citation Nr: 1722436	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for left leg numbness.

5.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to December 1970, with service in Vietnam and additional periods of Army National Guard service.  His military decorations include the Combat Infantry Badge and a Parachute Badge, among others.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2012 substantive appeal, the Veteran requested a Travel Board hearing; in April 2012 correspondence, he withdrew his hearing request.

In June 2016, after the Veteran perfected his appeal, the RO granted service connection for an acquired psychiatric illness.  Consequently, service connection for an acquired psychiatric illness is no longer an issue on appeal to the Board. 

The issues of service connection for left ear hearing loss, left leg numbness, and a skin disability are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  At no time during, or prior to, the course of this claim has the Veteran had a right ear hearing loss disability for VA purposes.

2.  At no time during, or prior to, the course of this appeal has the Veteran been diagnosed with a back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).
2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by letters in October 2010 and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA treatment records have been secured.  The RO arranged for VA audiological and back examinations in March and August 2011, respectively.  The Board finds that the VA examination reports are adequate for rating purposes because they include all clinical findings needed and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection Generally

Service connection may be granted for a disability due to a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including arthritis and SNHL (as an organic disease of the nervous system)) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis or an organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed OR at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, "when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency." Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Ear Hearing Loss

For VA disability compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94%.  38 C.F.R. § 3.385.  

On August 2011 VA audiological examination, puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
15
15
30
35

The average puretone threshold was 24 decibels and speech audiometry revealed speech recognition ability of 96% in the right ear.  

The Board notes that the Veteran has not been diagnosed with right ear hearing loss for VA purposes at any time during this appeal.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer, 3 Vet. App. at 223.  Accordingly, service connection for right ear hearing loss must be denied.

Back Disability

The Veteran states that he has a back disability that is due to an injury in service.  The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e., a back disability.  

In this case, while VA treatment records show reports of back pain, the record does not show that a back disability has ever been diagnosed.  Service treatment records do not reflect any reports, treatment, or diagnosis of a back disability.  Postservice treatment records are also silent for reports, treatment, or diagnoses related to a back disability.  

The Board notes that when determining whether there is a current disability, pain alone is not sufficient.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability. Without a pathology to which the complaints of back pain can be attributed, there is no basis to find a chronic back disability for which service connection may be granted.  See id. 

The Board has considered the Veteran's assertion that he has a back disability diagnosis.  However, he has not submitted any evidence of such diagnosis (or even identified where or when such diagnosis was made).  The diagnosis of a back disability is a complex medical question that requires medical expertise to diagnose.  Thus, lay persons are not competent to provide opinions about whether a back disability is present.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The most probative competent evidence regarding whether the Veteran has a back disability is in VA treatment records and examination reports which do not show that a back disability has been diagnosed.

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during or prior to the appeal period had) a diagnosis of a back disability.  Absent evidence of a diagnosis of a back disability, there is no valid claim of service connection for such disability, and the appeal in the matter must be denied.

ORDER

Service connection for right ear hearing loss is denied.

Service connection for a back disability is denied.
REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Left Ear Hearing Loss

The Veteran contends that his hearing loss is due to exposure to noise in service.  His DD Form-214 reflects that his military occupational specialty (MOS) was a Nike Hercules Crewman.  It may reasonably be conceded that he was exposed to hazardous levels of noise in service.

On April 1965 service enlistment examination, the Veteran's ears were normal on clinical evaluation.  However, no audiometry and no whisper voice test was conducted.  During a May 1965 audio test, however, puretone thresholds were:


500
1000
2000
3000
4000
R
0 
(15)
0
(10)
0
(10)
/
0
(5)
L
0
(15)
0
(10)
0
(10)
/
0
(5)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

On November 1968 tri-annual examination, puretone thresholds were:



1000
2000
3000
4000
R
0
0
0
0
L
0
0
0
0

On October 1970 service separation examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
10
15
20
20
L
5
10
15
15

On March 2011 VA audio examination, the Veteran reported difficulty understanding speech.    Puretone thresholds, in decibels, were:


1000
2000
3000
4000
L
15
20
40
30

The average puretone threshold was 26 decibels and speech audiometry revealed speech recognition ability of 96% in the left ear.  The examiner noted normal hearing at entrance (as evidenced by a May 1965 audio test) and separation.  Retention physicals in November 1974, December 1978, and January 1983 showed thresholds within normal limits.  He therefore opined that, since hearing loss due to noise occurs at the time of exposure, the Veteran's current hearing loss could not be linked to service.  

The Board finds this examination inadequate because the examiner failed to address an apparent significant threshold shift between the Veteran's May 1965 audio test and his service separation audiological evaluations.  [The National Institute for Occupational Safety and Health (NIOSH) suggests that a significant threshold shift is a 15-decibel hearing loss shift or more at any one frequency from 500 Hertz to 4000 Hertz.]  Specifically, a comparison of the Veteran's November 1968 tri-annual audiometry and October 1970 separation audiometry found a 15-decibel puretone shift at 3000 and 4000 Hertz in the left ear.
Additionally, although hearing loss was not diagnosed in service, the absence of such diagnosis is not fatal to a service connection claim for such disability, especially if service records indicate a significant threshold shift in service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley  v. Brown, 5 Vet. App. 155 (1993).  Consequently, a remand for an adequate opinion is necessary.

Left Leg Numbness 

On August 2011 VA peripheral nerves examination, the examiner determined that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  However, he noted severe numbness and paresthesias and/or dysesthesias in the Veteran's left lower extremity.  The examiner opined that the Veteran has "no findings to support the claim of numbness of the left leg and no history of prior treatment for damage to the left leg."  The Board finds this examination inadequate because it appears to be internally inconsistent.  Additionally, the examiner did not consider all evidence of record, to include the Veteran's June 1987 quadrennial report of medical examination in which he reported hurting his back and leg when moving an overturned jeep, five years prior.  Consequently, a remand for an adequate opinion that addresses all symptoms and evidence of record is necessary.

Skin Disability

The Veteran's VA treatment records show diagnoses of a mid-back abscess and right upper back/shoulder lipoma.  Because exposure to herbicide agents has previously been established and because the evidence shows that the Veteran has a current skin disability which may be related to service, the Board finds that the low threshold standard for when the Board should order a VA examination to provide a medical linkage opinion is met.  McLendon v. Nicholson, 20 Vet. App. 27 (2006) (when a nexus between a current disability and an in-service event is "indicated," there must be a medical opinion that provides some nonspeculative determination as to the degree of likelihood that a disability was caused by an in-service disease or incident to constitute sufficient medical evidence on which the Board can render a decision with regard to nexus).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also arrange for a VA audiological examination of the Veteran to determine the likely cause of his left ear hearing loss, and specifically whether it is related to his service/exposure to noise trauma therein. The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please identify the most likely cause for the Veteran's left ear hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the hazardous levels of noise to which he was exposed in service?  If not, please identify the cause considered more likely.

The examiner must comment on the significance, if any, of the apparent puretone threshold shifts suggested by comparison of the November 1968 tri-annual audiometry with the audiogram during his October 1970 separation examination.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely cause of his left leg numbness.  All indicated tests or studies should be completed.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each left leg disability entity found.  If the response is that the Veteran does not have a left leg disability, the examiner must reconcile that conclusion with the August 2011 VA examiner's findings of severe paresthesias and/or dysesthesias and numbness in the left lower extremity.

(b) Identify the likely cause for each left leg disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred during his service, to include as due to exposure to herbicide agents?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely cause of his diagnosed skin disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each skin disability entity found. 

(b) Identify the likely cause for each skin disability entity diagnosed, to include mid-back abscess and right upper back/shoulder lipoma.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred during his service, to include as due to exposure to herbicide agents?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


